Citation Nr: 1437487	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to October 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the Veteran's substantive appeal, received by the Board in January 2010, he requested a hearing before the Travel Board.  The hearing was scheduled for December 2011, and the Veteran was notified in writing in advance of the date, time, and location of his requested hearing.  He did not appear for that hearing and has offered no cause for his absence.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).


FINDING OF FACT

Residuals of anterior labral tear, with chronic dislocation of the right shoulder had its onset during military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of anterior labral tear, with chronic dislocation of the right shoulder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set forth at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran seeks entitlement to service connection for a right shoulder disability, which he contends is related to an injury he sustained during his active duty service.  Specifically, the Veteran claims he had a surgery in service on his right shoulder.  See the Veteran's claim dated January 2008 and the Bone & Joint Disease Center post-surgery report dated November 2007.

The RO attempted to obtain the Veteran's complete STRs from multiple sources; however, these efforts were unsuccessful.  In May 2008, the RO issued a formal finding of unavailability as to the STRs.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Private treatment records demonstrate that in May 2007, the Veteran went to the emergency room for symptoms of a shoulder dislocation, and underwent magnetic resonance imagery (MRI).  The MRI revealed "a laberal tear or Bankart lesion cannot be excluded."  See the MRI Spring Hill report dated May 2007.

In May 2007, the Veteran was examined by a private treatment provider, who made the following statement:

initially dislocated his shoulder several years back in 2005.  Several months later he had a Bankart repair done in Korea at a military base by an American doctor. After that he had slight pain with external rotation.  He was playing basketball this past weekend and he displaced the fracture.  At this point he has reduced shoulder in a sling.

In June 2007, the Veteran had a second MRI, which revealed anterior dislocation of the right shoulder.  See the MRI Spring Hill report dated June 2007.

Again, in June 2007 the Veteran was examined by the same private treatment provider that he consulted in May 2007.  The private treatment provider confirmed a laberal tear, "chronic dislocation" and recommend surgery.  See the Bone & Joint Disease Center follow-up report dated June 2007.
 
In October 2007, a private treatment provider operated on the Veteran's dislocated right shoulder.  The surgeon's operative report indicated that sutures were found in the Veteran's right shoulder from a previous surgery.  See the All Saints Surgery Center operative report dated October 2007.

During a follow-up appointment, the private treatment provider indicated that surgical trauma from a previous surgery was found on the anterior of the Veteran's shoulder.  The private treatment provider stated that the anterior labrum was absent due to the previous surgery; therefore, he had to restore the anterior labrum.  See the Bone & Joint Disease Center post-surgery report dated November 2007.

The Board has thoroughly reviewed the record and concludes that residuals of anterior labral tear, with chronic dislocation of the right shoulder were incurred during his active duty service.  

It is undisputed that the Veteran is currently diagnosed with a right shoulder disability.  See, e.g., the MRI Spring Hill report dated May 2007 (complete dislocation of the right glenohumeral joint with the right humeral head inferior and medial to coracoid process); the Bone & Joint Disease Center MRI findings report dated May 2007 (dislocated shoulder); the Bone & Joint Disease Center report dated June 2007 (chronic dislocations and labral tear).  Thus, the requirement of a present disability has been fulfilled.

While STRs are unavailable, the Veteran filed a claim of service connection a little more than a year after service discharge.  He was first seen post service for pertinent disability about 8 months after service and reported that he dislocated his right shoulder in service and had surgery while on active duty.  His clinical history is competent and credible.  His description of past disability and surgery was made for treatment purposes, several months prior to filing his claim.  When the Veteran eventually had right shoulder surgery, evidence of the past surgery was evident to the surgeon.  There is no indication in the record that the Veteran had right shoulder disability prior to service or that it had its onset in the intervening months from service discharge to the initial report of right shoulder disability.  The Board finds the Veteran's statements are consistent with the private treatment provider's evaluations and conclusions.  

In essence, the Board finds that the reported history of continued symptoms immediately following service is consistent with the medical evidence of record, which shows complaints of a right shoulder disability that has been constant since his October 2006 military discharge.  Lay evidence concerning continuity of symptoms after service, if credible is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d1331 (Fed. Cir. 2006).  

While there are no STRS reflecting right shoulder disability, the Board finds that the evidence is in equipoise and raises a reasonable doubt that the Veteran's right shoulder disability is related to his military service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection residuals of anterior labral tear, with chronic dislocation of the right shoulder is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


